Appeal from a judgment of the Supreme Court (Carpinello, J.), entered April 26, 1996 in Ulster County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction.
Petitioner failed to acquire personal jurisdiction over respondents when he failed to serve the signed order to show cause upon respondents and the Attorney-General as directed therein (see, CPLR 3211 [a] [8]; see also, Matter of Marsalona v Coombe, 234 AD2d 841; Matter of Alevras v Chairman of New York State Bd. of Parole, 118 AD2d 1020, 1021, appeal dismissed 68 NY2d 753). Supreme Court’s judgment dismissing the petition is, accordingly, affirmed.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.